     Case 2:20-cv-00045-KJM-EFB Document 11 Filed 09/17/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TOM BLAKE,                                        No. 2:20-cv-0045-EFB P
12                       Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    SAM WONG, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in this action brought pursuant to

18   42 U.S.C. § 1983. The court, on screening, determined that plaintiff’s initial complaint was

19   deficient insofar as it failed to state a viable constitutional claim. ECF No. 6. Plaintiff has now

20   filed an amended complaint (ECF No. 9), which the court must screen.

21                                                Screening

22           I.     Legal Standards

23           The court is required to screen complaints brought by prisoners seeking relief against a

24   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

25   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

26   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

27   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

28   /////
                                                        1
     Case 2:20-cv-00045-KJM-EFB Document 11 Filed 09/17/20 Page 2 of 5

 1           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 2   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
 3   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
 4   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
 5   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
 6   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
 7   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
 8   has an arguable legal and factual basis. Id.
 9           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
10   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
11   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
12   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
13   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
14   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
15   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
16   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
17   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
18   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d
19   ed. 2004)).
20           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
21   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
22   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
23   that allows the court to draw the reasonable inference that the defendant is liable for the
24   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
25   under this standard, the court must accept as true the allegations of the complaint in question,
26   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
27   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
28   McKeithen, 395 U.S. 411, 421 (1969).
                                                          2
     Case 2:20-cv-00045-KJM-EFB Document 11 Filed 09/17/20 Page 3 of 5

 1          II.       Analysis
 2          Plaintiff alleges that, in November - December of 2018 and while incarcerated at Mule
 3   Creek State Prison (“MCSP”), she1 was infected with tuberculosis by another inmate. ECF No. 9
 4   at 1, 5. She claims that defendant Wong – a primary care provider at MCSP – declined to test the
 5   other inmate (Ralph Morales) for tuberculosis and ultimately allowed Morales to expose other
 6   inmates, including plaintiff, to the disease. Id. at 7-8. Plaintiff claims that Morales – who, prior
 7   to being properly diagnosed, was coughing incessantly, was physically weak, and could barely
 8   speak – explicitly asked Wong for a tuberculosis test. Id. at 7. Wong allegedly declined and
 9   stated that it would be cheaper to send Morales to a respiratory specialist than to administer the
10   test. Id. Wong offered his opinion that tuberculosis was a rare disease and, thus, unlikely to be
11   the cause of Morales’ condition. Id. at 7-8. Instead, he opined that Morales likely had lung
12   cancer. Id. Plaintiff alleges that Wong’s failure to conduct a test allowed Morales to
13   unknowingly spread tuberculosis at MCSP for several months and to infect several other inmates
14   – including her. Id. at 8.
15          As noted in the court’s prior screening order, a claim for medical deliberate indifference
16   requires two elements, one objective and the other subjective. Jett v. Penner, 439 F.3d 1091,
17   1096 (9th Cir. 2006); Lopez v. Smith, 203 F.3d 1122, 1132-33 (9th Cir. 2000) (quoting Allen v.
18   Sakai, 48 F.3d 1082, 1087 (9th Cir. 1995)). The plaintiff must first establish a “serious medical
19   need” by showing that “failure to treat a prisoner’s condition could result in further significant
20   injury or the ‘unnecessary and wanton infliction of pain.’” Jett, 439 F.3d at 1096 (quoting
21   McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1991)). “Second, the plaintiff must show the
22   defendant’s response to the need was deliberately indifferent.” Id. (citing McGuckin, 974 F.2d at
23   1060). The subjective element is satisfied where prison officials “deny, delay or intentionally
24   interfere with medical treatment.” Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988).
25   “[T]he official must be both aware of facts from which the inference could be drawn that a
26   substantial risk of serious harm exists, and he must also draw the inference.” Farmer v. Brennan,
27

28          1
                This order reflects the pronouns used in plaintiff’s own complaint.
                                                         3
     Case 2:20-cv-00045-KJM-EFB Document 11 Filed 09/17/20 Page 4 of 5

 1   511 U.S. 825, 837 (1994). Inadequate treatment due to medical malpractice, negligence, or even
 2   gross negligence, does not rise to the level of a constitutional violation. See Wilson v. Seiter, 501
 3   U.S. 294, 297 (1991) (quoting Estelle, 429 U.S. at 105-06); Toguchi v. Chung, 391 F.3d 1051,
 4   1060 (9th Cir. 2004). Here, if the facts are accepted as true, the objective element is met. But
 5   subjective element is not. plaintiff appears to allege that Dr. Wong genuinely believed that
 6   Morales was suffering from lung cancer rather than tuberculosis and, thus, a test for the latter was
 7   unwarranted. ECF No. 9 at 7-8. Even if Dr. Wong should have been aware of the risk of not
 8   providing a tuberculosis test, he cannot be held to have been deliberately indifferent on that basis.
 9   See Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002) (“If a person should have
10   been aware of the risk, but was not, then the person has not violated the Eighth Amendment, no
11   matter how severe the risk.”). It may be that plaintiff has a claim for medical malpractice against
12   Dr. Wong, but that claim belongs in state court rather than a federal section 1983 action.
13           Based on the foregoing, the court recommends that this action be dismissed.2
14                                                Conclusion
15           Accordingly, it is ORDERED that the Clerk of Court shall randomly assign a United
16   States District Judge to this case.
17           Further, it is RECOMMENDED that this action be DISMISSED without leave to amend
18   for failure to state a claim upon which relief may be granted.
19           These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, any party may file written
22   objections with the court and serve a copy on all parties. Such a document should be captioned
23   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
24   /////
25   /////
26
             2
27           The court notes that it has already afforded plaintiff a chance to amend, and both
     complaints have been subject to dismissal on the same basis. Thus, further opportunities to
28   amend appear unwarranted.
                                                       4
     Case 2:20-cv-00045-KJM-EFB Document 11 Filed 09/17/20 Page 5 of 5

 1   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 2   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   DATED: September 16, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
